Case 2:20-cv-09182-JMV-JBC Document 12-1 Filed 02/15/21 Page 1 of 1 PageID: 80




                     IN THE UNITED STATES DISTRICT COURT
                          FOR DISTRICT OF NEW JERSEY

JUAN SANTOS                                  :
                                             :   No. 2:20-cv-09182
                  Plaintiff,                 :
                                             :
v.                                           :
                                             :
THE INTERNATIONAL PAINTERS AND               :   ORDER DENYING PLAINTIFF’S BRIEF
ALLIED TRADES INDUSTRY PENSION               :   OF MOTION AS TO WHY ADDITIONAL
FUND, et al.,                                :   DISCOVERY BEYOND THE
                                             :   ADMINISTRATIVE RECORD IS
                    Defendants.              :   REQUIRED


      Upon consideration of Defendants’ Opposition to Plaintiff’s Brief of Motion as to why

Additional Discovery beyond the Administrative Record is Required, it is ORDERED:

      1.     Plaintiff’s Brief of Motion for Additional Discovery beyond the Administrative

Record is DENIED.



                                         BY THE COURT:


                                         _________________________________
_______________                          JAMES B. CLARK, III
Date                                     United States Magistrate Judge
